After careful study, I have reached the conclusion that a cigarette machine which has a lock in working order and which is closed so that either a key or some instrument, such as a screwdriver or jimmy-bar, is required and is used forcibly to open it is a "depository box" within the meaning of Section2907.12, Revised Code.
Having made that decision, I am of the opinion that there was more than sufficient evidence to support the verdict of the jury and that the judgment should be affirmed. While a cigarette machine may not be included in the meaning of safe or vault, the entire cigarette machine when locked can well be called a "depository box."
Whether the pan or receptacle into which the coins drop *Page 48 
is pasteboard or metal is entirely immaterial. Was the cigarette machine closed and locked and was an instrument used to force entrance? I believe the evidence showed clearly it was.
Jerry Woods, the first state witness, said it was, stating that the lock "on the inside of the machine itself was still intact, I mean it was a good lock." He testified that he and Ralph Baker on different days, but only a few days prior to November 16, 1964, had checked over the cigarette machine and that he (Woods) from memory "checked the machine out, locked it back up."
Deputy Sheriff Sam Powers, also a state witness, was a witness to events at the scene immediately before and after the alleged offense. From his view of the machine only a short while before the breaking, Powers stated flatly that while the outside cabinet had no lock "but the cigarette machine itself was intact."
Ervin Ralph Aspell admitted he was the thief who stole the money and a pack of cigarettes but denied using any force to enter the machine. The jury obviously rejected this denial. Aspell came close to admitting the charge when he testified the cigarette machine "was not locked, so I took and opened it." The jury had the advantage of seeing the witness testify. They also may have considered his admitted previous conviction in weighing his credibility. A screwdriver was found in the car used by the two defendants.
In my opinion the claimed errors are not well taken and should be overruled. *Page 49